Citation Nr: 1611065	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  11-16 871	)	
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Whether a previously denied claim for service connection for a lung disability, to include emphysema, should be reconsidered.

2.  Entitlement to service connection for a lung disability, to include emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from August 1965 to August 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO reopened the Veteran's previously denied claim for service connection for emphysema but denied the claim on the merits.  The Veteran filed a notice of disagreement (NOD) in October 2010.  In May 2011, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011.

In July 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic claims file.

For reasons made clear, below, the Board has characterized the appeal as encompassing both matters set forth on the title page.

The Board's decision granting reconsideration of the Veteran's claim for service connection for a lung disability, to include emphysema, is set forth below.  The Veteran's service connection claim on the merits is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a May 2006 rating decision, the RO denied service connection for a lung disability, to include emphysema.  Although notified of the denial and of his appellate rights, the Veteran did not appeal this decision.

3.  New evidence associated with the claims file since the May 2006 denial of the claim for service connection for a lung disability, to include emphysema, includes relevant official service department records not previously considered.


CONCLUSION OF LAW

As evidence received since the RO's unappealed May 2006 denial includes official service department records not previously considered, the criteria for reconsideration of the claim for service connection for a lung disability, to include emphysema, are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the decision to reconsider the claim for service connection for a lung disability, to include emphysema, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. 3.303(d).

The Veteran's initial claim for service connection for a lung disability, to include emphysema, was denied in a May 2006 rating decision.  The evidence of record at the time included Service Medical Records and Military Personnel Records dated from July 1965 to August 1971, a January 2005 Veteran statement , and the report of a January 2006 VA examination.  The stated basis for the RO's May 2006 denial was that the record did not indicate that the Veteran was on land in Vietnam; thus, he was not entitled to a presumption of herbicide exposure. 

In a May 2006 letter, the Veteran was notified that his claim was denied, and of his appellate rights.  However, the Veteran did not file a notice of disagreement with respect to that denial.  See C.F.R. § 20.201 (2015).  Moreover, no evidence directly relevant to the Veteran's claim was received within the one-year period after notice of the May 2006 denial.  See C.F.R. § 3.156(b) and (c). 

Typically, this fact would render the decision final as to the evidence then of record, and not subject to revision on the same factual basis.  See U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Under such circumstances, VA could only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108; C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c). 

In this case, additional evidence was associated with the claims file following the May 2006 denial-specifically, newly-received deck logs from the USS Planetree (the ship the Veteran served on during active duty).  These records are relevant to the Veteran's present claim on appeal, as they document that his ship was docked on the shore of Vietnam.  This additional evidence is relevant to the matter under consideration, as it supports his presumed  exposure to herbicides, required under his primary theory of entitlement to service connection.  Here, these records were not associated with the claims file or considered by the RO until the October 2009 rating decision.

As, pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the claim for service connection; analysis of the claim in light of 38 C.F.R. 3.156(a) is unnecessary.  [The Board further notes, parenthetically, that if the reconsidered claim is ultimately granted all or in part on the basis of the additional service records received, the effective date of such award is the date entitlement arose, or the date of receipt of the previously denied claim, whichever is later.  See 38 C.F.R. § 3.156(c)(iii)(3).]


ORDER

The request to reconsider the claim for service connection for a lung disability, to include emphysema, is granted.







REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the claim for service connection for emphysema, on the merits, is warranted.

The Veteran contends that he currently has emphysema as a result of his military service.  He has asserted that he may have been exposed to hazardous materials, including paint primer referred to as "green death."  See VA Form 21-526, 2 (July 16, 1993);  see also Letter to Denver RO from Veteran, 12 (Sept. 3, 2009).  In addition, he is now presumed to have been exposed to herbicides during his military service.  See VA Memorandum, 1 (Oct. 15, 2009).  

The Veteran's service treatment records (STRs) indicate that he was seen in December 1965 for a one month history of shortness of breath, dyspnea on exertion, chest pain, and blackouts, with a diagnosis of hyperventilation.  See Service Treatment Records, 7 (Aug. 5, 2014).  In February 1967 and November 1968, the Veteran was diagnosed with an upper respiratory infection (URI).  See id. at 10 and 25.  In June 1969, the Veteran's separation examiner also noted abnormal respiratory findings.  See id. at 14. 

In a July 2015 hearing, the Veteran testified that he suffered from a collapsed lung following his active duty military service and that his treatment provider explained his symptoms, blistered lungs, were not consistent with a condition caused by smoking tobacco.  See Hearing Transcript, 7 (July 29, 2015).  He has also reported that this occurred during his inactive reserve service.  See Letter of Veteran to Denver RO, 10 (Sept. 3, 2009); see also VA Form 21-4138, 1 (Aug. 30, 2005).

VA lung examinations were conducted in February 2004 and September 1994.  Both examiners noted a history of spontaneous pneumothorax (collapsed lungs), but neither provided an etiology opinion.  See VA examination, 4 (Feb. 20, 2004); see also VA examination report, 1 (Sept. 2, 1994).  

Under these circumstances, the Board finds that VA examination to obtain medical findings as to current respiratory disability(ies), and medical opinion addressing the relationship, if any, between each such current disability and service-to include symptoms noted therein, conceded herbicide exposure, and/or alleged exposure to other hazardous materials ("green death")-is needed to resolve the claim for service connection for emphysema.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 21 Vet. App. 303, 311 (2007) . 

Therefore, the AOJ should arrange for the Veteran to undergo VA respiratory examination, by an appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo the VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include complete reserve records.

As regards VA treatment records, the claims file currently includes treatment records from the VA Medical Centers (VAMCs) in Denver, Cheyenne, Richmond, and Washington, dated through December 2015.  More recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the above-noted facilities ( and any associated facility(ies) all outstanding pertinent records of evaluation and/or treatment of the Veteran, to include records dated since December 2015, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Also, September 2007 correspondence indicates the Veteran was awarded Social Security Administration (SSA) disability benefits.  See VA Form 21-4138, 1 (Sept. 26, 2007).  However, the Veteran's SSA records have not been associated with the claims file.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); see also Golz v. Shinseki, 590 F.3d 1217 (Fed. Cir. 2010).

Additionally, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See U.S.C.A. § 5102(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

As regards private records, the Board notes that in August 2005, the Veteran submitted a release form authorizing the AOJ to obtain records from the Passaic Hospital, the location where he reportedly received treatment for his collapsed lungs.  See VA Form 21-4142, 1 (Aug. 31, 2005).  However, as the RO never actually requested the records from the Passaic Hospital, the AOJ should obtain updated authorization to obtain these records.  The Board advises the AOJ that Passaic Hospital may now be St. Mary's Hospital in Passaic, New Jersey   The Board also notes that the Veteran claims that he saw Dr. Calligaro (wife's family physician) and Dr. Ramundo (pulmonary specialist), but assumes that both are now deceased.  See Letter of Veteran to Denver RO, 10 and 16 (Sept. 3, 2009).  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain the Veteran's complete reserve records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Obtain from the Denver, Cheyenne, Richmond, and Washington VAMCs (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, to include records dated since December 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from federal facilities.  All records and/or responses received should be associated with the claims file. 

3.  Contact the SSA to request the Veteran's complete Social Security records, including all decisions and any medical records relied upon in making those decisions. Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from federal facilities.  All records and/or responses received should be associated with the claims file. 

4.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim for service connection for emphysema that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate, updated authorization to obtain any outstanding, pertinent private (non-VA) records-to particularly include records from former Passaic Hospital (which may now be St. Mary's Hospital) in Passaic, New Jersey).  

Clearly explain to the Veteran that he has a full one year period to respond (although VA may decide the claim within the one year period).

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA pulmonary/respiratory examination, by an appropriate physician, to obtain information as to the current nature and etiology of his claimed lung disability, to include emphysema. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA).  to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

In particular, the examiner is asked to:

Clearly identify all diagnosed lung disability(ies), to include emphysema, currently present or present at any time shortly prior to or at the time of the filing of the claim for service connection, or during the pendency of the claim (even if currently asymptomatic or resolved).

For each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during or is otherwise medically related to service, to include symptoms noted therein, conceded herbicide exposure, and/or alleged exposure to other hazardous materials ("green death").

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include the Veteran's assertions as to in-service exposures, as well as suffering collapsed and blistered lungs in the 1970s, as well what a doctor allegedly told him about  the relationship between those conditions and smoking.

All examination findings/testing results, along with a complete, clearly stated rationale for the conclusions reached, must be provided. 

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for emphysema in light of all pertinent evidence (to include all that added to the VBMS and or Virtual VA file (s)  since the last adjudication) and legal authority.

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


